Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 9 and 13 have been canceled.  Claims 1-8, 10-12 and 14-21 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 10-12, 14, 16, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (CN 2558598) in view of Arcuri Neto (WO 2009/039595).
Xiong discloses a bottle container with a base region, a main body adjoining this base region in a longitudinal direction of the container, wherein this main body has a peripheral wall extending completely around in a peripheral direction of the plastics material container, and a mouth region with a container mouth following at least indirectly to this main body in the longitudinal direction, wherein this peripheral wall of the main body has at least one first groove and/or protrusion extending in a first direction (first spiral groove with a positive gradient) and at least one second groove and/or protrusion , and wherein the at least one first groove and/or protrusion has a positive gradient and the at least one second groove and/or protrusion has a negative gradient.
Xiong fails to disclose (1) the plastic material of the container, (2) the base grooves and (3) a container made by blow molding.  Arcuri Neto teaches a plastics material container made by blow molding and base ribs extending from the base region into the main body.  Arcuri Neto teaches at least two base grooves and/or base protrusions (ribs 7, 7a in base region) are arranged in the base region and the at least two base grooves and/or base protrusions each separately transitions in a branching region into at least two grooves and/or protrusions (ribs 7, 7a in main body) formed in an outer peripheral wall of the container, wherein at least one of: the first groove and/or protrusion, the at least one second groove and/or protrusion, and the at least two base grooves and/or base protrusions are introduced into the outer peripheral wall of the container by a blow molding operation (all ribs 7, 7a formed in blow molding operation).  

    PNG
    media_image1.png
    685
    510
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the material and forming method to be plastic material and a blow molding forming method, respectively, as the plastic material is easily moldable and forming is a quick, single operation which has the advantage over forming which needs multiple operations and more time.  It would have 

Regarding Claim 3, Xiong does not appear to disclose wherein the first groove and/or protrusion and the second groove and/or protrusion intersect in the intersection region at a predetermined intersection angle and this intersection angle is at least one of greater than 0.1 degrees, greater than 10 degrees, greater than 20 degrees, and greater than 30 degrees.
Applicant has not disclosed that having the first a groove and/or protrusion and the second groove and/or protrusion intersect at these angles or greater solves any stated problem or is for any particular purpose. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Xiong such that the intersection angle be greater than 30 degrees because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Xiong.

Regarding Claim 5, Xiong does not appear to disclose wherein at least one groove and/or protrusion has an aperture angle of more than 10 degrees, more than 20 degrees, more than 30 degrees, more than 40 degrees, more than 50 degrees, and more than 60 degrees.
Applicant has not disclosed that having at least one groove and/or protrusion having an aperture angle containing any of these angles or greater solves any stated problem or is for any particular purpose. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Xiong such that the aperture angle be greater than 60 degrees because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Xiong.

Regarding Claim 6, Xiong does not appear to disclose wherein at least one groove and/or protrusion has an aperture angle of less than 170, less than 150, less than 130, less than 110, less than 100, less than 90, less than 80.
Applicant has not disclosed that having at least one groove and/or protrusion having an aperture angle containing any of these angles or less solves any stated problem or is for any particular purpose. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Xiong such that the aperture angle be less than 80 degrees because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Xiong.
Re claim 11, the blow mold taught by Arcuri Neto is sufficient to form the container of claim 1.
Re claim 12, the stretch blow molding claimed doesn’t structurally define a container that is any different from claim 1.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Arcuri Neto  as applied to claim 1 above, and further in view of in view of Kira (US 2015/0314907).
Xiong fails to disclose at least one groove and/or protrusion has a straight groove base.
Kira teaches wherein at least one groove and/or protrusion has a straight groove base (element A in the annotated figure of Figure 2 below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the base of grooves of Xiong include wherein at least one groove and/or protrusion has a straight groove base as taught by Kira in order to make cleaning the grooves of a bottle easier by having more space towards the base of the groove.

    PNG
    media_image2.png
    635
    445
    media_image2.png
    Greyscale



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Arcuri Neto  as applied to claim 1 above, and further in view of in view of Darr et al. (US 2008/0223816) (Darr).
The combination fails to disclose supporting feet.  Darr teaches supporting feet of a plastics material container formed by at least two base grooves in the base region, the base grooves also serve as tension bands.  The grooves form the side walls of the protrusions that make the support feet.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add onto or extend base grooves to the bottom surface to form supporting feet between the grooves as such supporting feet provide a stable support for the bottle that resists tipping as well as adding reinforcing strength to prevent deformation when downward pressure, stacking load or an impact occurs.  The grooves serve as tension bands.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oostwouder (US 2016/0167822) in view of Darr.

wherein at least two base grooves are arranged in the base region and the at least two base grooves each transition in a branching region (the base grooves do not need to separately transition in a branching region), wherein at least one based groove of the at least two base grooves transitions in the branching region into the at least one first groove and the at least one second groove, 
wherein at least one of: the at least one first groove, the at least one second groove, and the at least two base grooves are introduced into the outer peripheral wall of the container by a blow molding operation, 
wherein at least one of the at least one first groove and the at least one second groove extends at least in sections spirally around the longitudinal direction of the container, wherein the at least one first groove has a positive gradient and the at least one second groove has a negative gradient, and
wherein supporting feet of the plastics material container are formed by the at least two base grooves in the base region, such that the at least two base grooves in the base region also serve as tension bands.


    PNG
    media_image3.png
    742
    543
    media_image3.png
    Greyscale


Oostwouder fails to disclose supporting feet.  Darr teaches supporting feet of a plastics material container formed by at least two base grooves in the base region, the base grooves also serve as tension bands.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add onto or extend interior base grooves and exterior base ribs to the bottom surface to form supporting feet as the exterior rib have a downwardly protruding structure (feet) as such supporting feet provide a stable support for the bottle that resists tipping as well as adding reinforcing .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Arcuri Neto and Darr.
Xiong discloses a container with a base region, a main body adjoining the base region in a longitudinal direction of the container, wherein the main body has a peripheral wall extending completely around in a peripheral direction of the plastics material container, and a mouth region with a container mouth following at least indirectly to this main body in the longitudinal direction, 
wherein the peripheral wall of the main body has at least one first groove extending in a first direction and at least one second groove extending in a second direction, wherein the at least one first groove and the at least one second groove intersect in at least one first intersection region in the peripheral wall (the grooves 4 have a criss-cross pattern of intersecting grooves wherein each groove extends spirally), 
wherein at least one of the at least one first groove and the at least one second groove extends at least in sections spirally around the longitudinal direction of the container, wherein the at least one first groove has a positive gradient and the at least one second groove has a negative gradient, and 
Xiong fails to disclose (1) the plastic material of the container, (2) the base grooves, (3) the supporting feet and (4) a container made by blow molding.  Arcuri Neto teaches a plastics material container made by blow molding and base ribs extending from the base region into the main body.  Arcuri Neto teaches at least two base grooves and/or base protrusions (ribs 7, 7a in base region) are arranged in the base region and the at least two base grooves and/or base protrusions each separately transitions in a branching region into at least two grooves and/or protrusions (ribs 7, 7a in main body) formed in an outer peripheral wall of the container, wherein at least one of: the first groove and/or 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the material and forming method to be plastic material and a blow molding forming method, respectively, as the plastic material is easily moldable and forming is a quick, single operation which has the advantage over forming which needs multiple operations and more time.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the grooves of Xiong to extend from the main body to the base region to provide reinforcement to base regions to prevent buckling, deformation and failure of the base region.
Xiong fails to disclose supporting feet.  Darr teaches supporting feet of a plastics material container formed by at least two base grooves in the base region, the base grooves also serve as tension bands.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add onto or extend base grooves to the bottom surface to form supporting feet between the grooves as such supporting feet provide a stable support for the bottle that resists tipping as well as adding reinforcing strength to prevent deformation when downward pressure, stacking load or an impact occurs.  The grooves serve as tension bands.
The resulting structure of the Xiong-Acuri Neto-Darr combination has a structure:
wherein at least two base grooves are arranged in the base region and the at least two base grooves each transition in a branching region, wherein at least one based groove of the at least two base grooves transitions in the branching region into the at least one first groove and the at least one second groove, 

wherein supporting feet of the plastics material container are formed by the at least two base grooves in the base region, such that the at least two base grooves in the base region also serve as tension bands.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the indefiniteness rejection (112 rejection) and anticipation rejection (102 rejection) have been fully considered and are persuasive.  These rejections have been withdrawn. 
The claims include newly submitted limitations which have been considered and the Office has determined that further 103 rejections are necessary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733